Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard T. Schachner (Reg. No. 48,342) on 3/10/2022.

Amendments to the Claims
The application’s claims filed 3/3/21 as a preliminary amendment have been amended as follows: 
1.  (currently amended)  An image processing device configured to generate a depth map based on stereo matching using an image pair, the depth map corresponding to data containing coordinates of each pixel and distance information, the coordinates of each pixel and the distance information being associated with each other, the image processing device comprising:
an image capture unit configured to capture the image pair made up of a first image and a second image, the first image and the second image being taken from different viewpoints;
a disparity estimating unit configured to estimate a disparity between the first image and the second image based on a method different from the stereo matching;
a transforming unit configured to perform transformation processing on both the first image and the second image to reduce a number of pixels in a horizontal direction and/or a vertical direction;
a setting unit configured to set, based on the disparity estimated, a search range for a corresponding point for the stereo matching;

a depth map generating unit configured to transform the disparity information of the disparity map into the distance information and generate the depth map, 
wherein the transforming unit performs the transformation processing on both the first image and the second image to reduce the number of pixels in one direction of the horizontal direction or the vertical direction, wherein the one direction is orthogonal to an epipolar line.

2.  (currently amended)  The image processing device according to claim 1, further comprising a second transforming unit configured to perform second transformation processing on the disparity map generated by the disparity map generating unit to reduce the number of pixels in the horizontal direction or the vertical direction, wherein

the second transforming unit performs the second transformation processing on the disparity map to reduce the number of pixels in a direction different from the one direction applied to the transformation processing, and
the depth map generating unit generates the depth map from the disparity map subjected to the second transformation processing.

3.  (canceled)

4.  (currently amended) The image processing device according to claim 1, wherein
the transformation processing is processing of pixel thinning.

10.  (currently amended) An image processing method for generating a depth map based on stereo matching using an image pair, the depth map corresponding to data containing coordinates of each 
capturing a first image and a second image, the first image and the second image being taken from different viewpoints;
estimating a disparity between the first image and the second image based on a method different from the stereo matching;
performing transformation processing on both the first image and the second image to reduce a number of pixels in a horizontal direction and/or a vertical direction;
setting, based on the disparity estimated, a search range for a corresponding point for the stereo matching;
searching only the search range set for a corresponding point of each pixel between the first image subjected to the transformation processing and the second image subjected to the transformation processing and generating a disparity map based on a result of the search, the disparity map corresponding to data containing the coordinates of each pixel and disparity information, the coordinates of each pixel and the disparity information being associated with each other; and
transforming the disparity information of the disparity map into the distance information and generating the depth map, 
wherein the transformation processing is performed on both the first image and the second image to reduce the number of pixels in one direction of the horizontal direction or the vertical direction, wherein the one direction is orthogonal to an epipolar line.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “image capture unit”, “disparity estimating unit”, “transforming unit”, “setting unit”, “disparity map generating unit”, “depth map generating unit”, “second transforming unit” in claims, 1-2 and 5-7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	Inada et al. (U.S. 2018/0189975) discloses determining a position determining by stereo matching and another predetermined means (Abstract), determining a depth map ([0016], [0054] and fig. 6), an image capture unit comprising 2 cameras that captures images at different viewpoints ([0028] and fig. 1, #12), a disparity estimating unit ([0041]-[0042] and fig. 3), a transforming unit configured to reduce the number of pixels of an image ([0061]-[0062] and [0119]), setting a search range for stereo matching based on a method different from stereo matching ([0041]-[0042] and Abstract), a disparity map generating unit ([0058] and Abstract) and a memory storing a program which is executed by a CPU ([0033]). However, Inada does not disclose the amended epipolar line limitations above in conjunction with the remaining claim limitations.
	Haskell et al. (U.S. 6,055,012) discloses reducing resolution in one direction (col. 10, lines 1-3). However, Haskell does not disclose the amended epipolar line limitations above in conjunction with the remaining claim limitations.
	Boisson et al. (U.S. 2015/0178936) discloses methods of acquiring depth information using methods such as time of flight (ToF) or structured light patterns ([0003]).  However, Boisson does not disclose the amended epipolar line limitations above in conjunction with the remaining claim limitations.

	The prior art of record does not disclose the amended epipolar limitations above in conjunction with the remaining claim limitations. These limitations are described in paragraph [0062] of the Applicant’s Specification as filed. Claims 8 and 9 have been interpreted to include all the limitations of claim 1.
Dependent claims 2-7 are also allowed as a result of being dependent on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KWAN whose telephone number is (571)270-7073. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.